NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                               Nos. 20-1037 & 21-1678
                                   _____________


                                  LUIS PILATAXI,
                                            Petitioner
                                         v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA

                    _______________________________________

                           On Petition for Review from the
                           Board of Immigration Appeals
                            (Agency No. A215-664-365)
                          Immigration Judge: Jason L. Pope
                    _______________________________________

                                Argued: March 3, 2022

                  Before: McKEE, AMBRO, SMITH Circuit Judges

                            (Opinion filed: April 14, 2022)

Regis Fernandez   [Argued]
7 Federal Square
Newark, NJ 07102
             Counsel for Petitioner

Matthew B. George [Argued]
Vanessa M. Otero
Dana M. Camilleri
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044
              Counsel for Respondent

                                   __________________

                                       OPINION*
                                   __________________

McKEE, Circuit Judge.

       Luis Pilataxi seeks review of the Board of Immigration Appeals’ denials of his

motions to remand and reopen. For the reasons that follow, we will affirm the BIA’s

decision and deny the petition for review as to his motion to remand, but we will reverse

the BIA’s decision and grant the petition for review as to his motion to reopen.

                                              I.

       Petitioner Luis Pilataxi pled guilty to shoplifting in state court in 2004.1 That is a

felony under New Jersey law.2 In 2019, Pilataxi initiated post-conviction proceedings in

the Superior Court of New Jersey to vacate this plea based upon ineffective assistance of

counsel.3 In November 2019, the Superior Court vacated that guilty plea.4 However, the

order granting relief did not state a reason for the vacatur.5

       Four months before the vacatur, an immigration judge had found Pilataxi

removable because the shoplifting conviction was categorically a crime involving moral




* This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  Appx. 156.
2
  Appx. 156.
3
  Appx. 27–36, 432–33.
4
  Appx. 50.
5
  See Appx. 50–51.
                                               2
turpitude that rendered Pilataxi ineligible for cancellation of removal.6 Pilataxi appealed

to the BIA and filed a motion to remand.7 The BIA dismissed Pilataxi’s appeal and

denied his remand motion because he failed to show the vacatur was based on a

procedural or substantive defect in the underlying proceedings.8 Pilataxi petitioned for

review of that dismissal.

       Pilataxi also moved to reopen so that he could provide more documentation that

would establish that the state court’s vacatur was based on a procedural or substantive

defect in his state court conviction.9 The documentation he submitted included inter alia

the state court order,10 a recommendation for the pretrial intervention program,11 a

transcript of his post-conviction relief hearing,12 and a copy of his legal brief supporting

his request for vacatur of his guilty plea.13 The BIA denied the motion because it

concluded that the basis for vacatur was “not clear from the record.”14 This petition for

review of that decision followed.15 We consolidated review of Pilataxi’s motion to

reopen with our review of his petition for remand.




6
  Appx. 151.
7
  Appx. 2.
8
  Appx. 66.
9
  Appx. 12–15.
10
   Appx. 71–72.
11
   Appx. 79.
12
   Appx. 169–200.
13
   Appx. 27–36.
14
   Appx. 3.
15
   Appx. 3.
                                              3
                                            II.16

       During oral argument on the consolidated petitions, Pilataxi conceded that the BIA

did not err in denying his motion to remand. We will therefore dismiss his petition for

review of the BIA’s denial of his motion to remand. Thus, the only question before us is

whether the BIA erred in denying Pitataxi’s motion to reopen.

       A non-permanent resident with a conviction for a crime involving moral turpitude

is not eligible for cancellation of removal.17 A petitioner is no longer so convicted under

the Immigration and Nationality Act if “the conviction was vacated on the basis of a

substantive or procedural defect in the underlying criminal proceedings.”18 The petitioner

has the burden of showing that he or she is no longer convicted for immigration

purposes.19 Where a state court vacates a conviction, the state court record must be

reviewed to determine if the vacatur was based upon a procedural or substantive defect as

opposed to compassion.20




16
   The IJ had jurisdiction under 8 C.F.R. § 1240.1(a), and the BIA had jurisdiction under
8 C.F.R. § 1003.1(b)(3). Our jurisdiction is governed by the Immigration and Nationality
Act. We review the denials of motions to reopen and remand for abuse of discretion.
Contreras v. Att’y Gen., 665 F.3d 578, 583 (3d Cir. 2012). Accordingly, we disturb the
BIA decision only if it is arbitrary, irrational, or contrary to the law. We review the BIA’s
legal conclusions de novo and factual findings for substantial evidence. Calderon-Rosas
v. Att’y Gen., 957 F.3d 378, 383 (3d Cir. 2020).
17
   8 U.S.C. § 1229b(b)(1)(C).
18
   Rodriguez v. Att’y Gen., 844 F.3d 392, 396 (3d Cir. 2016) (quotations omitted)
(quoting In re Pickering, 23 I. & N. Dec. 621, 624 (BIA 2003)).
19
   8 U.S.C. § 1229a(c)(4)(A); see Pareja v. Att’y Gen., 615 F.3d 180, 185 (3d Cir. 2010).
20
   See Rodriguez, 844 F.3d at 397.
                                             4
       The order that vacated the conviction is first examined to see if it explains the

reason for vacatur.21 Here, the state order does not explain the reason for vacating the

conviction, but it does mention Pilataxi’s participation in a Pretrial Intervention Program

as a condition of the vacatur.22 Pinho instructs that such participation is considered a

product of settlement negotiations, not a potential reason for vacatur.23 Thus, to the extent

that the government argues that the Pretrial Intervention Program is a potential basis for

vacatur, we disagree.

       Where the state order fails to provide a specific reason for vacatur, we must

examine the rest of the state court record.24 In doing so, “the IJ may rely only on reasons

explicitly stated in the record and may not impute an unexpressed motive for vacating a

conviction.”25 There can be no “speculation . . . about the secret motive of state judges

and prosecutors.”26 Accordingly, when the record includes only one possible reason on




21
   Id. (“A petitioner whose criminal conviction was vacated is no longer convicted under
the INA where the conviction was vacated on the basis of a substantive or procedural
defect in the underlying criminal proceedings. Conversely, where a court vacates a
conviction for reasons unrelated to the merits of the underlying criminal proceedings,
such as for rehabilitation or to allow a petitioner to avoid the immigration effects of the
conviction, then the petitioner remains convicted for immigration purposes.”)(quotations
and citations omitted).
22
   Appx. 50.
23
   Pinho, 432 F.3d at 215.
24
   Id. (“If the order does not give a clear statement of the reasons [for vacatur], the [IJ]
may look to the record before the court when the order was issued. No other evidence of
reasons may be considered.”).
25
   Id.; see also Pinho v. Gonzales, 432 F.3d 193, 212 (3d Cir. 2005) (“We cannot endorse
a test which requires speculation about, or scrutiny of, the reasons for judges’ actions
other than those reasons that appear on the record.”).
26
   Rodriguez, 844 F.3d at 397.
                                              5
which vacatur could have been based, then we must conclude that the vacatur was based

on that reason.27

       Here, based on the record in front of the BIA, the only ground for relief in state

court was Pilataxi’s claim of ineffective assistance of counsel. The record does not

include a response from the state.28 Thus, the pleadings include only one reason for

vacatur: ineffective assistance of counsel. It is true neither the court nor the parties

discussed ineffective assistance of counsel during the hearing, but no other possible

reason for vacatur was before the court, and no other ground for relief appears on the

record.29 Our caselaw is clear that we may not go outside the record and speculate about

other reasons the court may have had for vacating Pilataxi’s conviction. Therefore, for

purposes of immigration proceedings, Pilataxi’s conviction was vacated based on a defect

in the underlying criminal proceeding. Accordingly, insofar as the INA is concerned, he

is no longer convicted of a crime involving moral turpitude. Accordingly, the BIA abused

its discretion in denying this motion on the basis that the record was inconclusive.




27
   Pinho, 432 F.3d at 215.
28
   During oral argument, the government argued that Pilataxi failed to meet his burden by
providing an incomplete record to the BIA. Oral Argument at 14:50. The government
implicitly conceded that any concerns with the authenticity of the record were not argued
to the BIA. Oral Argument at 18:35–19:30. The government also failed to raise this issue
on appeal before oral argument. See Respondent Br. Most importantly, in its decision, the
BIA did not say or suggest that Pilataxi failed to meet his burden because the record was
incomplete. Appx. 2–3. Rather, the Board reasoned that he failed to meet his burden
because the record was inconclusive. Id. It is therefore outside the scope of our review to
question the completeness of the record before us. See Rodriguez, 844 F.3d at 398.
29
   See Appx. 177–200.
                                               6
                                           III.

      We will therefore grant Pilataxi’s petition for review of the BIA’s denial of his

motion to reopen.




                                            7